98 F.3d 1100
45 Fed. R. Evid. Serv. 255
UNITED STATES of America, Plaintiff-Appellee,v.Juan Ramon MATTA-BALLESTEROS, Defendant-Appellant.
No. 91-50336.
United States Court of Appeals,Ninth Circuit.
Oct. 15, 1996.

Before BROWNING, POOLE and JOHN T. NOONAN, Jr., Circuit Judges.


1
The majority opinion in this case, published at 71 F.3d 754 is amended as follows:

Page 761, last full paragraph on page:

2
Replace "Subsequently, he was convicted in the Northern District of Florida for various narcotics charges and escape.  These convictions ..." with "Subsequently, he was convicted in the Northern District of Florida for escape.  This conviction ...".


3
Page 768, third full paragraph, first sentence:


4
Delete entire sentence beginning "The audiotapes were obtained ...".


5
Second sentence:  Delete introductory clause "Under such circumstances," (i.e. begin sentence with "We have held ...").


6
The concurring opinion in this case, published at 71 F.3d 754, 772-775, is amended as follows:


7
Page 772, first sentence of the concurrence:


8
Replace "for nearly two years" with "since January 4, 1993."


9
Page 775, first full paragraph, second sentence:


10
Replace "various drug offenses" with "escape."


11
With these changes, the panel votes unanimously to deny the petition for rehearing.  Judges Browning and Noonan vote to reject the suggestion for rehearing en banc, and Judge Poole would so recommend.


12
The full court has been advised of the suggestion for rehearing en banc, and no active judge has requested a vote on whether to rehear the matter en banc.  Fed. R.App. P. 35.


13
The petition for rehearing is denied, and the suggestion for rehearing en banc is rejected.